Citation Nr: 0401436	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  02-01 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased rating for residuals, 
hairline fracture of the skull, left posterior occipital, 
with headaches and scar, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to May 1969, 
from July 1969 to April 1972, and from July 1972 to November 
1973.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a September 2001 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO continued 
a 30 percent rating for PTSD, and increased the rating for 
residuals of skull fracture from non-compensable to 30 
percent disabling.  The Board denied claims for increased 
ratings in a January 2003 decision.  The veteran subsequently 
appealed this decision to the Court of Appeals for Veterans 
Claims (Court).  In July 2003, the Court vacated the Board's 
January 2003 decision pursuant to a Joint Motion for Remand 
for consideration of additional issues.

The issues of entitlement to a total rating for compensation 
purposes based on individual unemployability, and to earlier 
effective dates for the awards of increased compensation, 
have been raised by the veteran or on his behalf in the 
course of his appeal.  These issues have not been developed 
for appellate review, and are referred to the RO for action 
as appropriate.


REMAND

The provisions of 38 U.S.C.A. § 5103 impose specific notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.  The Board remands this case 
to the RO for notice which complies with the provisions of 
38 U.S.C.A. § 5103.

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should provide the veteran 
notice which satisfies the provisions of 
38 U.S.C.A. § 5103.  The RO must also 
review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. § 5103A 
(West 2002) are fully complied with and 
satisfied.

2.  The RO should obtain the veteran's VA 
clinic records since July 2001.  The RO 
should also obtain complete records from 
William E. Coopwood, M.D., and Ken Allen, 
LMSW-ACP, LCSW, CTS, pertaining to 
evaluation and treatment for the 
veteran's disabilities.

3.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




